Title: From George Washington to Isaac Tichenor, 11 December 1796
From: Washington, George
To: Tichenor, Isaac,Paine, Elijah


                        
                            Gentlemen, 
                             Sunday 11th Decr 1796
                        
                        As soon after the Senate have presented their address tomorrow and retired, as
                            you can make it convenient to yourselves, I shall be ready to receive, from your hands, that
                            from the Legislature of Vermont. With great esteem I am Gentlemen Your Obedient Servt
                        
                            Go: Washington
                            
                        
                    